Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
2.	Claim 15 is objected to because of the following informalities: 

Claim 15 in line 1 recites “the first transistor”. However, it should be “the second transistor”.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


4.	Claims 1-2, 4-5, 6-7, 11-12, 14-17, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over CHO et al (US 2009/0302319 A1) in view of Kawakami et al (US 2007/0040172) and further in view of Hayashi (US 2017/0309649 A1, PCT filling date is used for the rejection) and Park et al (US 2016/0240603 A1).

Regarding claim 1, Cho discloses a display device (Fig. 3), comprising:
a substrate 110 (Para. 71);
a second transistor 154a (Para. 159) disposed on the substrate 110 and comprising:
a second active layer 154a;
a first electrode 163a and a second electrode 165a (Para. 160) electrically connecting to the second active layer 154a; and
a first transistor 156b (Para. 149) disposed on the substrate 110 and comprising a first active layer 156b,
wherein the first active layer comprises a polysilicon layer 154b, 156b (Para. 174, polysilicon).

Cho does not explicitly disclose a conducting layer covering at least part of the first electrode and at least part of the second electrode.
However, Kawakami discloses a conducting layer 54 (Fig. 2, Para. 14) covering at least part of the first electrode 28 (Para. 1) and at least part of the second electrode 29 (Para. 12). Kawakami teaches the above modification is used to reduce resistivity of the device 

Cho does not explicitly disclose a thickness of the second active layer is different from a thickness of the first active layer in a cross-sectional view of the display device;
a distance between a surface of the substrate and the second active layer is greater than a distance between the surface of the substrate and the first active layer.

However, Hayashi discloses a thickness of the second active layer 41, 42, 1a (Fig. 7, Paras. 51, 96) is different from a thickness of the first active layer 42 in a cross-sectional view of the display device;
a distance between a surface of the substrate 10 (Para. 96) and the second active layer 1a, 41, 42 (top surface) is greater than a distance between the surface of the substrate 10 and the first active layer 2a, 42 (top surface).

Hayashi teaches the above modification is used to improve mobility (Para. 101).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to substitute Cho active layers material structure with Hayashi active layers material structure as suggested above to improve mobility (Para. 101).
Cho does not explicitly disclose the second active layer comprises a metal oxide layer.  

However, Park discloses active layer comprises amorphous silicon or metal oxide layer 110 (Fig. 4, Para. 103).

Amorphous silicon or metal oxide layer to be equivalents for their use as active layer. Accordingly, it would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have either amorphous silicon or metal oxide layer as the active layer of Cho because there were recognized in the semiconductor art as equivalents for their use as active layer materials and selecting any of them would be within the level of ordinary skill in the art.

Regarding claim 2, Cho further discloses the display device of claim 1, wherein a material of the conducting layer 85 is different from a material of the first electrode 163a (Para. 88) or a material of the second electrode.

Regarding claim 4, Cho further discloses the display device of claim 1, wherein a thickness of the conductive layer 85 is greater than a thickness of the first electrode 163a or a thickness of the second electrode 165a in a cross-sectional view of the display device.



Regarding claim 6, Cho further discloses the display device of claim 1, wherein a portion of the first electrode 163a or a portion of the second electrode partially directly contacts (claim does not specify physically or electrically, so, they are directly on each other connection) the second active layer 124a in a cross-sectional view of the display device.

Regarding claim 7, Cho further discloses the display device of claim 1, wherein the second transistor further comprises a secondgate electrode 124a corresponding to the second active layer 154a, a thickness of the second gate electrode 124a is different from a thickness of the first electrode 163a or a thickness of the second electrode in a cross-sectional view of the display device.

Regarding claim 20, Cho further further discloses the display device of claim 1, further comprising a plurality of insulating layers 140q, 180 (Paras. 76, 93) disposed between the first active layer 156b and the second active layer 154a.


a second transistor 154a (Para. 159) disposed in the display region and comprising:
a second active layer 154a;
a first electrode 163a (Para. 160) and a second electrode 165a electrically connecting to the second active layer 154a; and
wherein the first active layer comprises a polysilicon layer 156b (Paras. 77, 149, 174).

Cho does not explicitly disclose a conducting layer covering at least a part of the first electrode and at least a part of the second electrode.
However, Kawakami discloses a conducting layer 54 (Fig. 2, Para. 14) covering at least a part of the first electrode 28 (Para. 1) and at least a part of the second electrode 29 (Para. 12). Kawakami teaches the above modification is used to reduce resistivity of the device (Para. 14). It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to combine Cho structure with Kawakami conducting layer as suggested above to reduce resistivity of the device (Para. 14).

Cho does not explicitly disclose a first transistor disposed in the periphery region and comprising a first active layer; a thickness of the second active layer is different from a thickness of the first active layer in a cross-sectional view of the display device; a  active layer.

However, Hayashi discloses a first transistor 2a (Fig. 7, Para. 96) disposed in the periphery region (left side in the periphery) and comprising a first active layer 42 (Para. 51); a thickness of the second active layer 41, 42, 1a is different from a thickness of the first active layer 42, 2a in a cross-sectional view of the display device; a distance between a surface of the substrate 10 and the second active layer 1a, 41, 42 (top surface) is greater than a distance between the surface of the substrate 10 and the first active layer 2a, 42 (top surface).

Hayashi teaches the above modification is used to improve mobility (Para. 101).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to substitute Cho active layers material structure with Hayashi active layers material structure as suggested above to improve mobility (Para. 101).

Cho does not explicitly disclose the second active layer comprises a metal oxide layer.
However, Cho discloses the second active layer comprises amorphous silicon (Para. 87).
However, Park discloses active layer comprises amorphous silicon or metal oxide layer 110 (Fig. 4, Para. 103).



Regarding claim 12, Cho further discloses the display device of claim 1, wherein a material of the conducting layer 85 is different from a material of the first electrode 163a (Para. 88) or a material of the second electrode.

Regarding claim 14, Cho further discloses the display device of claim 11, wherein a thickness of the conductive layer 85 is greater than a thickness of the first electrode 163a or a thickness of the second electrode 165a in a cross-sectional view of the display device.

Regarding claim 15, Cho further discloses the display device of claim 11, wherein the first transistor further comprises a second gate electrode 124a (paras. 87, 111, 155, 75) corresponding to the second active layer 154a, and a material of the second gate electrode (Al, cu, Ag) is different from a material of the second electrode 163a (silicon) or a material of the second electrode.



Regarding claim 17, Cho further discloses the display device of claim 11, wherein the second transistor further comprises a second gate electrode 124a corresponding to the second active layer 154a, a thickness of the second gate electrode 124a is different from a thickness of the first electrode 163a or a thickness of the second electrode in a cross-sectional view of the display device.

Regarding claim 21, Cho further discloses the display device of claim 11, further comprising a plurality of insulating layers 140q, 180 (Paras. 76, 93) disposed between the first active layer 156b and the second active layer 154a.

5.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over CHO et al (US 2009/0302319 A1) in view of Kawakami et al (US 2007/0040172), Hayashi (US 2017/0309649 A1), Park et al (US 2016/0240603 A1) and further in view of Yamazaki et al (US 2011/0012105 A1).

Regarding claim 8, Cho does not explicitly disclose the display device of claim 1, wherein the display device has a display region and a periphery region outside the 

However, Yamazaki discloses the display device of claim 1, wherein the display device has a display region 420 (Para. 109) and a periphery region 410 (Paras. 94, 189) outside the display region 420, one of the first active layer 422 (Para. 104) and the second active layer is disposed in the display region 420, and the other one of the first active layer and the second active layer 413 (Para. 95) is disposed in the periphery region 410. Yamazaki teaches the above modification is used to improve mobility and light transmitting properties of the device (Paras. 6, 7). It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to substitute Cho active layers with Yamazaki active layers as suggested above to improve mobility and light transmitting properties of the device (Paras. 6, 7).

6.	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over CHO et al (US 2009/0302319 A1) in view of Kawakami et al (US 2007/0040172) and further in view of Hayashi (US 2017/0309649 A1), Park et al (US 2016/0240603 A1) and further in view of Imai (US 2010/0308325 A1).

Regarding claim 3, Cho does not explicitly disclose the display device of claim 2, wherein the material of the conducting layer comprises Al, the material of the first electrode comprises Ti, and the material of the second electrode comprises Ti.

However, Imai discloses the material of the conducting layer comprises Al, the material of the first electrode comprises Ti, and the material of the second electrode comprises Ti (Para. 60). Imai teaches the above modification is used to make electro conductive layer of the device (Para. 60). It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to substitute Cho material with Imai material as suggested above to make electro conductive layer of the device (Para. 60).

Regarding claim 13, Cho does not explicitly disclose the display device of claim 12, wherein the material of the conducting layer comprises Al the material of the first electrode comprises Ti and the material of the second electrode comprises Ti.

However, Imai discloses the material of the conducting layer comprises Al, the material of the first electrode comprises Ti, and the material of the second electrode comprises Ti (Para. 60). Imai teaches the above modification is used to make electro conductive layer of the device (Para. 60). It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to substitute Cho material with Imai material as suggested above to make electro conductive layer of the device (Para. 60).

Response to Arguments
7.	Applicant’s arguments with respect to claims 1-8, 11-17 and 20-21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILKIS JAHAN whose telephone number is (571)270-5022.  The examiner can normally be reached on Monday-Friday, 8:00 am-5 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BILKIS . JAHAN
Primary Examiner
Art Unit 2896



/BILKIS JAHAN/Primary Examiner, Art Unit 2896